DAVIDSON, Judge
dissenting.
The arresting party was not a peace officer under the laws of this state. His act, then, in effecting appellant’s arrest was that of a private citizen.
In my opinion, the arrest of appellant was without authority of law and in open violation of the constitutional guarantee, both state and federal, prohibiting unlawful arrests.
What I said in the dissenting opinion in McEarthron v. State, 27,739, this day decided, (page 619, this volume) applies here.
I respectfully dissent to the affirmance of this case.